Citation Nr: 0413288	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-09 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from November 1955 to August 
1957.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied the veteran's 
claims for entitlement to service connection for residuals of 
exposure to ionizing radiation and post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  The veteran does not suffer from any residuals of in-
service exposure to ionizing radiation.

2.  There is no medical evidence to support a diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
exposure to ionizing radiation have not been met.  38 
U.S.C.A. §§ 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2003).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  In letters of March  and April 1999, the RO 
requested that the veteran provide detailed information 
regarding his alleged in-service stressors and radiation 
exposure.  The letter of March 1999 informed the veteran of 
the minimum requirements to establish a claim for service 
connection included medical evidence of a current disability, 
evidence that this disability was incurred during military 
service or within a presumptive period, and medical evidence 
showing a relationship between a current disability and his 
military service.

By letter of April 2003, VA informed the appellant of the 
actions he must take and the type of evidence required to 
establish his claims for service connection, as well as of 
his and VA's respective duties.  This letter informed him of 
the need for lay/medical evidence that would show his claimed 
disabilities had been incurred as a result of his military 
service.  This letter also notified him of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The April 2003 
letter informed him of the development that would be 
completed by VA in substantiating his claims, to include 
obtaining pertinent medical records and a VA medical 
examination/opinion, if appropriate.  Finally, this letter 
requested that the appellant submit all pertinent evidence in 
his possession to VA as soon as possible.  See Section titled 
"What Do We Still Need From You?"

In the Statement of the Case (SOC) issued in April 2000 and 
Supplemental Statement of the Case (SSOC) issued in August 
2003, VA specifically notified the appellant of the evidence 
that it had considered.  The SOC and SSOC also notified him 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  Specifically, the SOC notified the 
veteran of the laws and regulations governing the grant of 
service connection to include the regulations specifically 
governing service connection for PTSD and presumptive service 
connection for residuals of exposure to ionizing radiation.  
The veteran was also notified of the old duty to assist 
provisions.  He was given notice of the new duty to assist 
requirements in the letter issued in April 2003.  In 
addition, the veteran was allowed the opportunity to comment 
on laws/regulations and reasons/bases concerning the matters 
on appeal.

The Board notes that in February and March 2002 regulations 
at 38 C.F.R. §§ 3.309 and 3.311 were effectively changed.  
See 67 Fed.Reg. 3612 (Jan. 25, 2002), 67 Fed.Reg. 6871 (Feb. 
14, 2002).  The veteran was not been informed of these 
changes, although presumably the RO considered these changes 
in preparing its SSOC of August 2003.  See Clemmons v. West, 
206 F.3d 1401, 1403-02 (Fed. Cir. 2000) (According to the 
presumption of administrative regularity government officials 
are presumed to carry out their duties in good faith and 
proof to the contrary must be almost irrefragable to overcome 
that presumption.)

Regardless, review of the changes to 38 C.F.R. §§ 3.309 and 
3.311 indicates that these changes merely added additional 
diseases (cancer of the bone, brain, colon, lung, and ovary) 
to the presumptive provisions, allowed consideration of 
polycythemia vera as a radiogenic disease, and added 
recognition of radiation exposure from service in the 
continental United States or Alaska.  As the veteran has not 
specifically identified the current disability that is 
associated with his radiation exposure, nor does the medical 
evidence indicate a diagnosis for any of the added diseases, 
the Board finds that the lack of notice of this change would 
not affect the outcome of its decision.  Without a diagnosis 
of the one of the added diseases (or for that matter any 
current disease or disability) it would be superfluous to try 
to determine whether the old or new provisions were more 
favorable to the veteran.  Thus, VA's failure to inform the 
veteran of the added diseases is merely harmless error.  

Finally, a Report of Contact (VA Form 119) dated in October 
2003 indicated that the veteran had changed his address and 
had not received the April 2003 letter or the SOC of August 
2003.  Notations by RO staff indicated that the SSOC was 
remailed to the correct address in December 2003 and the 
April 2003 letter was remailed in January 2004.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records and VA treatment records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has 
not asserted that he ever received medical treatment from any 
other government source, or that he ever filed claims for 
disability benefits with the Social Security Administration 
or workers' compensation benefits with the Department of 
Labor.  Thus, there is no indication that other Federal 
department or agency records exist, that are pertinent to the 
issues decided below, which should be requested.  See 
38 U.S.C.A. § 5106.  

According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), VA is required to provide a compensation 
examination when there is: a) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability and, b) competent evidence 
establishes that the veteran suffered an event, injury, or 
disease in service, or the appropriate disease or symptoms 
were manifested during a presumptive period and, c) competent 
evidence establishes that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or another service-connected disability.  
As noted below, there is no medical diagnosis for PTSD, any 
disease recognized under the presumptive provisions of 
38 C.F.R. §§ 3.309 and 3.311, or any medical opinion linking 
any current disorder to exposure to ionizing radiation.  In 
fact, the veteran has presented no evidence of any specific 
in-service stressful event(s) or indicated in his own lay 
opinion what current disease or disability is related to his 
exposure to ionizing radiation.  There is no evidence in the 
service medical records that the veteran suffered with any 
type of psychiatric disability or a physical disorder 
resulting from radiation exposure.  As the veteran has failed 
to present, at the very least, lay evidence of a specific in-
service stressful event or indication of what current 
disorder is related to ionizing radiation, it is not 
necessary to obtain a VA medical examination or opinion in 
order to equitably determine this case.  No referral for 
radiation dose estimates or etiological opinions is warranted 
under 38 C.F.R. §§ 3.311(a)(3), (c), (e) as the veteran has 
not provided any objective evidence that a radiogenic disease 
currently exists.  In short, there is no reasonable 
possibility that a medical opinion would aid in 
substantiating these claims.  

The veteran has not identified any private medical treatment 
that is pertinent to his current claims.  The only treatment 
identified by the veteran was obtained through the VA medical 
care system and these records were obtained and incorporated 
into his claims file in March 1995, March 1999, and April 
2003.  Thus, there is no duty for VA to inform the appellant 
of its inability to obtain any identified private medical 
evidence.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(c)(1), (e).  

The appellant was provided the opportunity to request a 
hearing before VA on the VA Form 9 (Appeal to Board of 
Veterans' Appeals) he submitted in May 2000.  He indicated 
that he did not wish to attend such a hearing.  However, he 
did request a hearing before a Decision Review Officer at the 
RO.  Unfortunately, the veteran canceled this hearing in 
August 2000.  By letter of April 2004, VA informed the 
appellant that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in this claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
appellant in the development of the claims decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in April 2003 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, this 
letter also informed the veteran that he could take up to a 
year from the date of this letter to submit the requested 
evidence.  Regardless, the provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In July 1999, the RO 
initially denied the claims on appeal.  The veteran was not 
provided VCAA notice until April 2003 (or possibly until 
January 2004).  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Regardless, 
the RO provided a SSOC to the appellant in August 2003 that 
readjudicated the issues on appeal under the provisions of 
the VCAA.  This decision appears to correct any deficiency in 
the timing of the April 2003 notice.  While the veteran may 
not have received the August 2003 SSOC unit December 2003, 
this delay was due to his own failure in timely notifying VA 
of his change in his address.  See 38 U.S.C.A. § 5107(a) (A 
claimant has the responsibility to present and support a 
claim for benefits.); see also Wood v. Derwinski, 1 Vet. App. 
190, 191 (1991) (The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in adjudicating a claim.)  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


General Provisions Regarding Entitlement to Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In the alternative, the chronicity provisions of 38 
C.F.R. § 3.303 are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


Entitlement to Service Connection for Residuals of Exposure 
to Ionizing Radiation

In general, service connection for a condition, which is 
claimed to be attributable to ionizing radiation exposure 
during service, may be established in one of three different 
ways.  First, there are several types of cancer that are 
presumptively service connected.  See 38 U.S.C. A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides 
a list of "radiogenic diseases" that will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, as set forth in Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994), direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).

According to 38 C.F.R. § 3.309(d), if the claimant is a 
"radiation-exposed" veteran, and he or she subsequently 
develops one of the diseases listed at 38 C.F.R. 
§ 3.309(d)(2)(i-xv), service connection is warranted subject 
to the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307.  The regulation defines a radiation-exposed veteran 
as one who, while serving on active duty participated in a 
radiation risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A 
radiation risk activity is defined in 38 C.F.R. 
§ 3.309(d)(3)(ii) as onsite participation involving the 
atmospheric detonation of a nuclear device, to include 
underwater nuclear detonations.  See 38 C.F.R. 
§ 3.309(d)(3)(iii).  The listed diseases under 38 C.F.R. 
§ 3.309(d)(2) include leukemia, multiple myeloma, lymphomas, 
bronchiolo-alveolar carcinoma, and cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, liver, salivary gland, 
urinary tract, bone, brain, colon, lung, and ovary.

In the alternative, the claimant must establish that he or 
she suffers from a radiogenic disease.  Conditions recognized 
as radiogenic diseases (in addition to those listed at 
38 C.F.R. § 3.309(d)(2)) include skin cancer, kidney cancer, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, parathyroid adenoma, tumors of the brain and 
central nervous system, rectum cancer, and any other cancer.  
Diseases listed under 38 C.F.R. § 3.311(b)(2), in order to be 
awarded presumptive service connection, must become manifest 
five years or more after radiation exposure; except for bone 
cancer which must become manifest within 30 years of the 
exposure, leukemia which may become manifest at any time 
after the exposure, and posterior subcapsular cataracts which 
must become manifest six months or more after exposure.  
38 C.F.R. § 3.311(b)(5).

According to 38 C.F.R. § 3.311(b)(4), even if the claimed 
disability is not one listed at 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.11(b)(2), it may nonetheless be considered a 
radiogenic disease if the claimant cites or submits competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.

The veteran has not indicated in any communication with VA 
during the period of this appeal what disease he considers 
related to his radiation exposure.  His service medical 
records do not indicate any medical opinion or diagnosis of a 
disease that is related to radiation exposure.  These records 
do report that the veteran was exposed to a total ionizing 
radiation dose of "1065 mr" while serving on the U.S.S. 
Curtiss in May 1956.  However, the veteran failed to report 
any symptoms associated with this exposure.

In his description of his radiation exposure submitted in May 
1999, the veteran reported that he had served on the U.S.S. 
Curtiss in 1957 and participated in a nuclear test explosion 
named Red Wing off the Marshall Islands.  He indicated that 
his ship was located 25 miles from the blast and he was 
assigned as a deck hand to wash fallout off the ship.  He 
claimed that two episodes of fallout occurred due to changes 
in wind direction.  Total length of his exposure was two to 
three hours. 

According to 38 C.F.R. § 3.309(d)(3)(v)(M), Operation REDWING 
occurred between May 5, 1956 and August 6, 1956.  Based on 
this information and the service medical records that show 
the veteran was exposed to ionizing radiation in May 1956, 
the Board concedes that the veteran participated in Operation 
REDWING and was exposed to ionizing radiation from nuclear 
testing.

However, the available medical evidence shows no diagnosis 
for any of the diseases listed at 38 C.F.R. §§ 3.309(d) or 
3.311(b)(2).  No is there any disease or disability noted in 
the treatment records that a medical professional has 
attributed to exposure to radiation.  Neither has the veteran 
submitted any medical literature or studies to support his 
claim.  The current medical treatment records primarily 
indicate treatment for his addiction and psychiatric 
problems, none of which have been linked by healthcare 
professionals to his military service.  Without a current 
disability associated by medical evidence, or even the 
veteran's own lay opinion, to his in-service exposure to 
ionizing radiation, the Board is not authorized to grant 
entitlement to service connection for any residuals of this 
exposure.


Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The veteran has not presented any lay evidence of any 
specific in-service stressor associated with this claimed 
PTSD.  The only thing identified on his stressor statement of 
May 1999 was his service onboard the U.S.S. Curtiss from 1956 
to 1957.  It appears based on his lay statements and the 
service medical records that this ship participated in above 
ground nuclear test explosions.  However, the May 1999 
statement, any other lay statements, nor any medical 
histories given, has the veteran indicated that the felt 
stressful or feared significant bodily harm or death during 
this test.

The veteran's service medical records do not report any 
complaints, symptoms, or diagnoses for any type of 
psychiatric disorder.  The veteran did note a medical history 
on his pre-induction examination of January 1954 of nervous 
trouble.  However, his psychiatric evaluation conducted on 
this date was reported to be normal.  By the time of his 
induction examination in November 1955, the veteran had 
denied any prior medical history of nervous trouble or any 
other psychiatric symptom.  Both his induction examination of 
November 1955 and his separation examination of August 1957 
reported his psychiatric evaluation to be normal.

The only medical treatment identified by the veteran as 
pertinent to his claim are his VA treatment records beginning 
in the 1990s.  These records noted continuous treatment by 
VA's mental health clinic.  None of these records report any 
claimed stressor from his military service.  The records do 
report that the veteran received a gunshot wound to the jaw 
during a robbery, but it appears that this incident happened 
after the veteran's active military service.  In any event, 
there is no medical opinion that has linked a diagnosis of 
PTSD to this or any other event in the veteran's life.  The 
diagnoses and assessments include multiple substance abuse, 
thought disorder, Cluster A personality traits, cocaine 
dependence, depression (substance induced), anxiety, and 
impaired cognitive functioning.  These records do not include 
any diagnosis for PTSD.  The primary problem discussed in 
these records is the veteran's ongoing alcohol and drug 
dependence.

The veteran has not alleged that he was ever in combat or 
that his stressor is related to combat.  In fact, he has even 
failed to describe in any detail an alleged stressor.  By the 
veteran's own admission his claimed stressor is not related 
to combat and, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  In 
the current case, there is no medical diagnosis of PTSD.  The 
veteran has not identified any healthcare professional who 
has rendered such a diagnosis.  In addition, the veteran has 
not even provided a lay narrative describing any past or 
current symptomatology associated with PTSD.

The veteran has made the bald assertion he suffers with PTSD, 
which is related to his military service.  However, as a 
layperson, he is not competent to render diagnoses or 
opinions on etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (While a layperson is competent to provide 
evidence on the incurrence of injury and resulting symptoms, 
only a medical professional can provide competent, probative 
evidence regarding the diagnosis or etiology of a 
disability.)  The Board is required to solely rely on the 
medical evidence and competent medical opinion when 
determining the existence and etiology of PTSD.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no 
competent medical diagnosis for PTSD that can be related to 
military service, the veteran's claim for service connection 
must be denied.


Conclusion

It is the Board's determination that the preponderance of the 
medical evidence does not support an etiological relationship 
between any current disability and the veteran's in-service 
exposure to ionizing radiation.  It is also determined that 
there is no medical evidence of a diagnosis for PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In neither 
claim...has the appellant produced any evidence, medical or 
otherwise, that would tend to show a presently existing 
disability stemming from [his claimed in-service injuries].  
He apparently is of the belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service.  That, of course, is mistaken.  
Congress specifically limits entitlement to service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.)

To the extent that the appellant has opined on the existence 
and etiology of his claimed disabilities, in light of no 
supporting competent medical evidence, his lay evidence is 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claims for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of exposure 
to radiation is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



